Citation Nr: 1213469	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent, prior to August 25, 2008, for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 90 percent, from August 25, 2008 through September 29, 2011, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before another Veterans Law Judge at a Travel Board hearing at the above VARO in May 2011; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  Prior to August 25, 2008, right ear hearing loss was manifested by no worse than Level XI impairment, and left ear hearing loss was manifested by no worse than Level X impairment.

2.  From August 25, 2008 through September 29, 2011, right ear hearing loss was manifested by no worse than Level XI impairment, and left ear hearing loss was manifested by no worse than Level X impairment.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 90 percent, and no greater, prior to August 25, 2008, for bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  The criteria for a disability rating in excess of 90 percent, from August 25, 2008 through September 29, 2011, for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  July 2006 and August 2011 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he has had treatment with VA or that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  An adequate VA examination was conducted in August 2008.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner supported her conclusion with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under Diagnostic Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b) (2011).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c) (2011).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2011).  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2011).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

The Veteran is seeking an evaluation in excess of 20 percent prior to August 25, 2008, and an evaluation in excess of 90 percent from August 25, 2008 through September 29, 2011, for bilateral hearing loss.  He has been assigned an evaluation of 100 percent for bilateral hearing loss from September 30, 2011.

VA treatment notes from April and May, 2006 indicate that the Veteran was fitted for new hearing aids.

The Veteran had a private audiological evaluation in February 2007.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
115
115
120
LEFT
70
75
90
120
110

The puretone threshold average for the right ear is 106 and the puretone threshold average for the left ear is 99.  These results cannot be applied to Table VI in 38 C.F.R. § 4.85, because the Veteran was not tested for speech recognition using the Maryland CNC Test. 

However, both ears present an exceptional pattern of hearing impairment.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level X in the left ear.

Where hearing loss is at Level XI in one ear and Level X in the other, a 90 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The Veteran had another private audiological evaluation in July 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
115
120
120
LEFT
75
75
95
120
110

The puretone threshold average for the right ear is 109 and the puretone threshold average for the left ear is 100.  The results cannot be applied to Table VI in 38 C.F.R. § 4.85, because the Veteran was not tested for speech recognition using the Maryland CNC Test. 

However, both ears present an exceptional pattern of hearing impairment.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level X in the left ear.

Where hearing loss is at Level XI in one ear and Level X in the other, a 90 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The Veteran wrote on his April 2008 VA Form 9 that at church and other gatherings he missed 75 percent of what was being said because of his hearing.

The Veteran had a VA examination on August 25, 2008, and he indicated that he uses his hearing aids.  On the audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
105
110
105
LEFT
65
80
90
105
105

The puretone threshold average for the right ear is 100 and the puretone threshold average for the left ear is 95.  Speech recognition ability was 32 percent in the right ear and of 36 percent in the left ear.  The examiner diagnosed the Veteran with moderately severe to profound sensorineural hearing loss.

Table VI yields a numeric designation of Level XI in the right ear and Level X in the left ear.  

However, both ears present an exceptional pattern of hearing impairment.  Applying these results to Table VIa in 38 C.F.R. § 4.85 yields a finding of Level X hearing loss in the right ear and Level IX in the left ear.  38 C.F.R. § 4.86 then mandates that the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral, is to be used.

Table VI shows hearing loss is at Level XI in one ear and Level X in the other and, accordingly, a 90 percent rating is assigned under Table VII.

The private audiological test results, which produce similar results to the VA audiology exam, indicate that the Veteran was entitled to an evaluation of 90 percent for bilateral hearing loss prior to August 25, 2008.

For the period from August 25, 2008 through September 29, 2011, there is no evidence demonstrating that the Veteran's bilateral hearing loss meets the criteria for an evaluation in excess of 90 percent.  38 C.F.R. §§ 4.85, 4.86.   

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of  extraschedular evaluations.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of hearing impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bilateral hearing loss, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

An evaluation of 90 percent prior to August 25, 2008 for bilateral hearing loss is warranted, but the preponderance of the evidence is against a finding that the Veteran is entitled to an evaluation in excess of 90 percent from August 25, 2008 through September 29, 2011.  There is no doubt to be resolved.


ORDER

Entitlement to an evaluation of 90 percent, and no greater, prior to August 25, 2008, for bilateral hearing loss, is granted.

Entitlement to an evaluation in excess of 90 percent, from August 25, 2008 through September 29, 2011, for bilateral hearing loss, is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


